Citation Nr: 0830738	
Decision Date: 09/10/08    Archive Date: 09/16/08

DOCKET NO.  05-06 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for residuals of 
a right knee injury.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The veteran had active military service from September 1946 
to October 1951.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

The veteran testified before the undersigned Veterans Law 
Judge via videoconference in January 2006.  A transcript of 
the hearing is of record.

This case was brought before the Board in July 2006, at which 
time the claim was remanded to allow the Agency of Original 
Jurisdiction (AOJ) to further assist the veteran in the 
development of his claim, to include providing the veteran 
with proper VCAA notice.  The requested development having 
been completed, the case is once again before the Board for 
appellate consideration of the issue on appeal.


FINDINGS OF FACT

1.	An August 1996 rating decision denied the veteran's claim 
of entitlement to service connection for residuals of a 
right knee injury.  The veteran was notified of his 
appellate rights, but did not file a notice of 
disagreement within one year of the rating decision.

2.	Evidence received since the August 1996 rating decision is 
cumulative of the evidence of record at the time of the 
August 1996 denial and does not raise a reasonably 
possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.	The August 1996 rating decision which denied the veteran's 
claim of entitlement to service connection for residuals 
of a right knee injury is final.  38 U.S.C.A. § 7105(c) 
(West 2002).

2.	Evidence received since the August 1996 rating decision in 
connection with veteran's claim of entitlement to service 
connection for residuals of a right knee injury is not new 
and material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence - evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, when providing the notice required by the 
VCAA it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  This notice obligation does not modify 
the requirement that VA must provide a claimant notice of 
what is required to substantiate each element of a service-
connection claim.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  In other words, VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his or her 
entitlement to the underlying claim for the benefit sought.

After careful review of the record, the Board finds that VA 
provided the veteran with all necessary and proper VCAA 
notice.  In this regard, February 2004 and July 2006 letters 
notified the veteran of the evidence and information 
necessary to establish entitlement to his underlying claim to 
service connection for a right knee disorder.  The July 2006 
letter also provided appropriate notice regarding what 
constitutes new and material evidence and specifically 
informed him what evidence and information was necessary to 
reopen his claim.  This letter advised the veteran of the 
types of evidence VA would assist him in obtaining as well as 
his own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  The July 2006 VCAA letter provided such notice.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The Board also finds that the there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The veteran's service treatment records 
are associated with the claims folder, as well as all private 
treatment records identified by the veteran.  The veteran has 
not identified any additional relevant, outstanding records 
that need to be obtained before deciding his claim.  

Analysis

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the 
receipt of 'new and material' evidence.  If new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed, VA must reopen the claim and review its 
former disposition. 38 U.S.C.A. § 5108. See Hodge v. West, 
155 F.3d 1356, 1362 (Fed. Cir. 1998).

The veteran's request to reopen his claim was received in 
February 2004, and the regulation applicable to his appeal 
provides that new and material evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a) 
(2007).  New and material evidence can be neither cumulative 
nor redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  Id.

In an August 1996 rating decision, the veteran's claim of 
service connection for residuals of a right knee injury was 
denied on the basis that there was no competent medical 
evidence providing an etiological relationship between the 
veteran's current disorder and an event or injury in service.  
The veteran was notified of his appellate rights, but did not 
initiate an appeal of the decision; therefore, the RO's 
August 1996 decision is final. 38 U.S.C.A. § 7105.

As noted above, the veteran submitted a reopened claim for 
entitlement to service connection for degenerative changes of 
the right shoulder in February 2004.  Although the RO 
reopened the veteran's previously disallowed claim in its 
January 2005 statement of the case, the Board is not bound by 
such decision.  The preliminary question of whether a 
previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claims on the merits.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

Evidence received prior to the August 1996 rating decision 
included limited service treatment records and a lay 
statement from a fellow soldier.  According to the August 
1996 rating decision, the RO denied the veteran's claim for 
service connection because there was no competent medical 
evidence of record establishing an etiological link between 
the veteran's current right knee disorder and an in-service 
event or injury.

New evidence received since the August 1996 RO rating 
decision include further lay statements, statements from the 
veteran and a hearing transcript from a January 2006 hearing 
before the Board.  In relevant part, the newly received 
evidence indicates the veteran suffered an injury to the 
right knee in early 1950, which required stitches.

After careful review, the Board concludes that the newly 
received evidence is cumulative of the record prior to the 
August 1996 rating decision, and does not raise a reasonable 
possibility of substantiating the veteran's claim.  While the 
newly received evidence does substantiate the veteran's 
contention that he suffered a right knee injury in service, 
the record does not contain any competent opinion suggesting 
an etiological relationship between the veteran's current 
right knee disorder and his active service.  Therefore, the 
newly received evidence does not raise a reasonable 
possibility of substantiating the veteran's claim.  As the 
veteran has not submitted new and material evidence, the 
application to reopen the previously denied claim of 
entitlement to service connection for residuals of a right 
knee injury must be denied.  38 C.F.R. § 3.156.


ORDER

New and material evidence to reopen a claim of entitlement to 
service connection for residuals of a right knee injury has 
not been submitted.  The appeal is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


